DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed January 29, 2020, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3/23/2021 is acknowledged. The traversal is on the ground(s) that the method of claim 9 has not been shown to produce a different product and no examiner search burden exists. This is not found persuasive because the method of claim 9 could produce a supercapacitor and a serious search would require different classification search and search queries.
The requirement is still deemed proper and is therefore made FINAL
Claims 9-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/23/2021.

Specification
The disclosure is objected to because of the following informalities: page 6, line 25 list “Ka,” as a possible dopant where it should “K.” 
Appropriate correction is required.

Claim Objections
Claim 8 and 15 objected to because of the following informalities: “Ka,” as a possible dopant where it should “K.”
 Appropriate correction is required.
Claim 18 is objected to because of the following informalities: the claim should read “An electrochemical cell comprising the electrode of claim 13.”
 Appropriate correction is required.

Claim Status

This office action is in response to the amendment and remarks submitted 0/20/2021.
Claims 1, 2, 5, 7, 8 and 14-15 have been amended for grammatical clarity.
Claims 20-24 have been added; support for claim 20 is found on page 4, lines 19 - 21; and Example 15 of the instant specification, support for claim 21 is found on page 7, line 18 - page 8, line 10, of the instant specification, support for claim 22 is found on page 8, line 27 - page 9, line 7, of the instant specification, support for claim 23 is found in Example 5, support for claim 24 is found on page 22, line 30 - page 23, line 24, and Examples 1-11 of the instant specification.
Claims 1-8, 13-19 and 20-24 are currently pending.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Oldfield, Multilayer graphene deposited by a filtered cathodic vacuum arc, RMIT University November 2017 and in view of Thompkins et al. (US2014/0272592A1)

Claim 1 and 2. Oldfield discloses graphene replacement for other carbon materials in battery cathodes directly on substrates [p22, p25, 1.4] and further teaches graphene directly deposited onto copper by filtered cathodic vacuum arc systems (FCVA, which falls within the scope of PVD in claim 2) [p55, 3.2] with a deposition energy (kinetic energy) of about 40 eV (which falls within the claimed range of at least 10 eV) and a deposition rate (flux) of 2.3 X 1018 atoms /cm2 ms [p53, 3.2] (which falls within the claimed range of at least 1011 carbon ions per cm2 of substrate per ms) yielding both sp2 and sp3 carbons as shown in Figure 6. 

    PNG
    media_image1.png
    913
    654
    media_image1.png
    Greyscale

(Oldfield Figure 6 annotated)
Regarding the limitations re: "hierarchical porosity," where the claimed and prior art products formed by substantially identical methods, claimed properties are presumed to be inherent. See MPEP §2112.01.
In this case, the flux and the kinetic energy fall within the claimed deposition parameters, and the limitation is presumed inherent in the carbon .
In the event that the above limitations are not inherent, Oldfield Figure 2b shows that the grain structure and porosity can be optimized by changing the deposition 
Alternatively, Thompkins discloses composites (hard carbon) for lithium batteries [Abstract] and further teaches the hierarchical porosity where the pore size distribution of the composition can range from micro to meso to macro and may be either monomodal, bimodal or multimodal. [0179] The disclosed composite materials have … improved electrochemical performance is related, at least in part, to the carbon materials' [0008].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oldfield to incorporate the hierarchical porosity of Thompkins to improve electrochemical performance.

    PNG
    media_image2.png
    521
    968
    media_image2.png
    Greyscale

(Oldfield Figure 2b annotated)
Thompkins discloses composites (hard carbon) for lithium batteries [Abstract] and further teaches the hierarchical porosity where the pore size distribution of the composition can range from micro to meso to macro and may be either monomodal, bimodal or multimodal. [0179] The disclosed composite materials …have a reversible capacity of at least 600 mAh/g when the composite material is incorporated into an electrode of a lithium based energy storage device. [0128] The carbon material can include both sp3 and sp2 carbon with a sp2 content of 65% and a sp3 content of 35%. [0209]. The disclosed composite materials have … improved electrochemical performance is related, at least in part, to the carbon materials'…[0008]. It is clear from Oldfield that the deposition parameters can be varied to achieve a variety of sp2 and sp3 carbon ratios, based on the D and G peak intensities.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oldfield to incorporate the carbon percentages of Thompkins to improve electrochemical performance.
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oldfield to optimize the carbon material of improve storage capacity. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Claim 6. Oldfield in view of Thompkins discloses the carbon material of claim 1, but not wherein carbon material has an initial specific lithium storage capacity of at least 1000 mAh/g at a first charge cycle.
Thompkins discloses composites (hard carbon) for lithium batteries [Abstract] and further teaches disclosed composite materials. The carbon material can be optimized to have a initial specific lithium storage capacity of at least 1000 mAh/g at a first charge cycle [0010].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oldfield to optimize the carbon material of improve storage capacity. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the Oldfield disclose the carbon material.

Claim 20. Oldfield in view of Thompkins discloses the carbon material of claim 1, but not wherein the specific lithium storage capacity after 200 charge/discharge cycles is at least 400 mAh/g. 
Thompkins discloses composites (hard carbon) for lithium batteries [Abstract] and further teaches disclosed composite materials. The carbon material can be optimized to have a reversible capacity of at least 1000 mAh/g at a first charge cycle [0136].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oldfield to optimize the carbon material of improve storage capacity. 
Oldfield discloses in Figure 2 that the grain structure can be optimized by changing the deposition parameters, such as temperature kinetic energy, and one of ordinary skill in the art would choose the kinetic energy and temperature in order to optimize the lithium storage capacity, and thereby achieve the claimed properties.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Claim 21. Oldfield in view of Thompkins discloses the carbon material of claim 1, wherein the carbon material is formed by physical vapor deposition (PVD) (see Oldfield). 
However, regarding the limitation the limitation “wherein the carbon material is formed by physical vapor deposition (PVD),” the examiner notes that while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
In this case, the above limitation is not sufficient to render the claimed carbon material non-obvious or non-different from the prior art carbon material.

Claim 22. Oldfield in view of Thompkins discloses the carbon material of claim 1, but not wherein the flux is pulsed with a pulsing frequency of between 1 and 20,000 Hz, a pulse duration of between 0.1 and 1000 s, and a total energy per pulse of greater than 2.5 J. 
Regarding the limitation the limitation “wherein the flux is pulsed with a pulsing frequency of between 1 and 20,000 Hz, a pulse duration of between 0.1 and 1000 s, and a total energy per pulse of greater than 2.5 J,” the examiner notes that while 
In this case, the above limitation is not sufficient to render the claimed carbon material non-obvious or non-different from the prior art carbon material.

Claim 23. Oldfield in view of Thompkins discloses the carbon material of claim 1, but not wherein the hierarchical porosity comprises a first set of grains having a size of between 10 and 100 nm, a second set of grains having a size of between 100 and 1000 nm, and a third set of grains having a size of greater than 1 µm. 
Oldfield discloses graphene replacement for other carbon materials in battery cathodes directly on substrates but is silent on pore size.
Thompkins discloses a carbon material on a battery electrode and further teaches the hierarchical porosity where the pore size distribution of the composition can range from micro to meso to macro and may be either monomodal, bimodal or multimodal. [0179] The particle size can also be polymodal [0141], where particle size (grain size) distribution DO may 1 nm to 5 microns, D50 may be 5 nm to 20 microns, and D100 may be 8 nm to 100 microns [0142]-[0144]. Thompkins further teaches the optimal combination of particle packing can be used to optimize performance [0141].
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the hierarchical porosity comprises a 

Claim 24. Oldfield in view of Thompkins discloses a carbon material formed by exposing a substrate to a flux of at least 1012 carbon ions per cm2 of substrate per 1 ms, a majority of the carbon ions having a kinetic energy of at least 20 eV to provide a carbon material comprising sp2 and sp3 hybridized carbon having a plurality of differentially sized pores to provide a specific lithium storage capacity of at least 1700 mAh/g, wherein the percentage of sp2 type carbon is at least 25 weight% based on the total weight of the carbon material, wherein the percentage of sp3 type carbon is at least 20 weight% based on the total weight of the carbon material (see rejection of claim 1, above, optimizing for specific storage capacity, sp2 wt%, sp3 wt%, and porosity), but not wherein the flux is provided in a plurality of pulses such that the carbon ions contact the substrate in less than 50 µs, wherein a relaxation time between each of the plurality of pulses is at least 100 µs, wherein the temperature of the substrate is less than 60 ºC. 
Regarding the limitation the limitation “wherein the flux is provided in a plurality of pulses such that the carbon ions contact the substrate in less than 50 µs, wherein a relaxation time between each of the plurality of pulses is at least 100 µs, wherein the temperature of the substrate is less than 60 ºC,” the examiner notes that while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the 
In this case, the above limitation is not sufficient to render the claimed carbon material non-obvious or non-different from the prior art carbon material.
In this case, Oldfield suggests optimizing the substrate temperature, and one of ordinary skill in the art would have optimized the substrate temperature to optimize the lithium storage capacity.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oldfield, Multilayer graphene deposited by a filtered cathodic vacuum arc, RMIT University November 2017, in view of Thompkins et al. (US2014/0272592A1) and in further view of Song et al. (CN105977458A, machine translation is cited below).

Claim 3. Oldfield in view of Thompkins discloses the carbon material of claim 1, but is silent on the carbon material comprises graphite-like nanocrystals of regularly arranged layers of carbon embedded in amorphous carbon.
Song further discloses a diamond powder/graphite composite material for an electrode and further teaches the carbon material comprises graphite-like nanocrystals of regularly arranged layers of carbon embedded in amorphous carbon (A nano­diamond powder and graphene composite electrode material, wherein nano-diamond particle adsorbed on the graphene surface [0007]). 
The composite structure will improve the performance, lower of the battery and be environmentally friendly [0005]. 
Oldfield to incorporate the composite structure of Song to improve cycle characteristics and lower cost.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oldfield, Multilayer graphene deposited by a filtered cathodic vacuum arc, RMIT University November 2017, in view of Thompkins et al. (US2014/0272592A1), in view of Song et al. (CN105977458A, machine translation is cited below), as applied to claim 3, above, and in further view of Iseki et al. (JP2011258348A, machine translation is cited below)

Claim 4. Oldfield in view of Thompkins discloses carbon material of claim 3, but is silent on the inter-layer spacing between individual layers in areas of regularly arranged carbon being greater than 0.335 nm.
Iseki discloses electrode formed by film-shaped carbon material [Abstract] and further teaches the inter-layer spacing between individual layers in areas of regularly arranged carbon with an inter-layer distance d of a carbon layer being within a range of 0.35 nm<d<0.45 nm (which falls within the clamed range of greater than 0.335 nm). This spacing improves battery characteristics [Abstract]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the carbon material of Oldfield to incorporate the interlayer spacing of Iseki to improve battery characteristics.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oldfield, Multilayer graphene deposited by a filtered cathodic vacuum arc, RMIT University November 2017, in view of Thompkins et al. (US2014/0272592A1), as applied to claim 1, above and in further view of Sung et al. (US20130341204A1).

Claim 5. Oldfield in view of Thompkins discloses carbon material of claim 1, but is silent on the material is electrically conductive, and has an electrical conductivity of at least 1 S/m.
Sung discloses a battery electrode including a carbon material [Abstract] and further teaches the material is electrically conductive (the DLC can be a conductive DLC material having an sp3 bonded carbon [0033]). Conductive DLC materials represent a distinct class of DLC materials having various beneficial properties, such as low resistivity, high transmissivity, etc. [0045]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the carbon material of Oldfield to incorporate the conductivity of Sung to reduce resistivity and improve transmissivity.

Claim 8. Oldfield in view of Thompkins discloses carbon material of claim 1, but is silent on the carbon material comprises from 0.1 w % to 30 w % of one or more additives or dopants, optionally selected from Si, P, Fe, Cu, Li, Al, N, O, S, P, B, Ti, Co, Ni, Na, Ka or combinations thereof, the additive or dopant being co-deposited with the carbon or incorporated into the carbon material as particles or layers.
Sung discloses a battery electrode including a carbon material [Abstract] and further teaches the carbon material comprises from 0.1 w% to 30 w% of one or more additives or dopants (the hydrogen content can range from 0.01 atom % to about 30 atom % [0046]). A conductive additive or dopant can be introduced into the DLC material… Non-limiting examples can include Li. [0047]
Increased hydrogen content in the DLC material can contribute to an increase in transmissivity [0046]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oldfield to incorporate the weight percent for additives or dopants of Sung to improve transmissivity.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oldfield, Multilayer graphene deposited by a filtered cathodic vacuum arc, RMIT University November 2017, in view of Thompkins et al. (US2014/0272592A1), as applied to claim 1, above, and in further view of Umetsu et al. (US 2018/0269486 A1).

Claim 7. The carbon material of claim 1, Oldfield discloses graphene replacement for other carbon materials in battery cathodes directly on substrates but is silent on the material has a surface area of at least 1000 m2/g.
Umetsu discloses carbon as an electrode active material and further teaches the material has a surface area of at least 1000 m2/g. (To increase energy density the carbon having a surface area of equal to are larger than 2,300 m2/g. [0089] 
Oldfield to incorporate the surface area of Umetsu to improve energy density.

Claims 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oldfield, Multilayer graphene deposited by a filtered cathodic vacuum arc, RMIT University November 2017, in view of Thompkins et al. (US2014/0272592A1), as applied to claim 1, above, and in further view of Lee et al. (KR20160043853A, machine translation provided),

Claims 13-15, 18 and 19, Oldfield in view of Thompkins discloses a carbon material according to claim 1, but does not explicitly disclose an electrode for an electrochemical cell bearing a carbon material according to claim 1, although this is the intended use of Oldfield.
Lee discloses the lithium secondary cell battery (electrochemical cell as applied to claims 13, 18, and 19). Lee discloses the battery having an electrode with an electrode substrate (24) Lee discloses the electrode substrate comprising aluminum (51) as applied to claim 14. Lee further discloses the electrode substrate comprising a current collector comprising an interlayer between the current collector and the carbon material (current collector with heating layer (or interlayer as applied to claim 15, which may be a conductive material [70] and where Al is a conductive material) on surface covered by active material [Abstract] and active material is carbon materials 
The heating layer 20 functions to improve the adhesion between the negative electrode collector and the negative electrode active material layer, and thus can serve as an adhesive layer. [39]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the carbon material according to claim 1 in the device of Lee to use the current collector in a battery with improved adhesion between the active material and current collector.

Claim 17. Oldfield in view of Thompkins and Lee discloses the electrode of claim 13, wherein the electrode substrate comprises a polymeric substrate which is non-current collecting to provide a battery separator [78].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oldfield, Multilayer graphene deposited by a filtered cathodic vacuum arc, RMIT University November 2017, in view of Thompkins et al. (US2014/0272592A1), and in further view of Lee et al. (KR20160043853A, machine translation provided), as applied to claim 13, above, and further in view of Sudano et al. (US 2005/0233209 A1).

As to claim 16, Oldfield in view of Thompkins and Lee discloses the electrode of claim 13, but is silent on polymeric support.

Where the advantages of polymer supported current collectors include being lightweight, thin and having a high current density [0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electrode of Oldfield in view of Thompkins and Lee incorporate the polymer support of Sundano to improve current density and reduce weight.

Response to Arguments
Applicant’s arguments, see page 9, filed 10/20/2021, with respect to claim 1 have been fully considered and are persuasive. 
i) The rejection of 1011 carbon ions per cm2 of substrate per 1 ms of claim 1 has been withdrawn. 
ii) Applicant’s arguments prior Song and Sung are not analogous. The office respectfully disagrees as Song teaches a carbon material compose of nano diamond powder/graphite composite electrode material used as a carbon source [Abstract] and Sung teaches a carbon material applied to a second electrode [Abstract]. Song and Sung are drawn to the claimed product “carbon material for an electrode.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARTHOLOMEW ANDREW. HORNSBY/


/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721